                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                      )      Chapter 7
                                            )      Case No. 21-02713
KALID S. JAMA,                              )      Hon. Deborah L. Thorne
                                            )      Hearing Date: Thurs., May 13, 2021
                             Debtor.        )                    at 9:30 a.m.

                                   NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Thursday, May 13, 2021 at 9:30 a.m., I will appear
before the Honorable Deborah L. Thorne or any other judge sitting in that judge’s place and
present the Trustee’s Motion to Dismiss with Notice Pursuant to Rule 2002-1, a copy of
which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 160 9362 1728. No
passcode is required. The meeting ID and password can also be found on the judge’s page on the
Court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                  By: /s/Norman B. Newman
                                       Norman B. Newman, Trustee for the bankruptcy estate of
                                       Kalid S. Jama


Norman B. Newman, ARDC No. 2045427
SUGAR FELSENTHAL GRAIS & HELSINGER LLP
30 N. LaSalle St., Ste. 3000
Chicago, Illinois 60606
Telephone:     312.704.9400
nnewman@sfgh.com
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       Chapter 7
                                              )       Case No. 21-02713
KALID S. JAMA,                                )       Hon. Deborah L. Thorne
                                              )       Hearing Date: Thurs., May 13, 2021
                               Debtor.        )                     at 9:30 a.m.

  TRUSTEE’S MOTION TO DISMISS WITH NOTICE PURSUANT TO RULE 2002-1

         Norman B. Newman, Trustee (the “Trustee”), moves this court for dismissal of this Chapter

7 case pursuant to Local Rule 2002-1, and states as follows:

         1.     The Trustee is duly appointed, qualified and acting Trustee herein.

         2.     On March 2, 2021, the Debtor filed his Petition for Relief under Chapter 7 of the

United States Bankruptcy Code, pro se.

         3.     The Debtor failed to appear at the Section 341 meeting scheduled on April 15, 2021

as well as provide the Trustee with a complete filed-stamped copy of his Bankruptcy Schedules

and Statement of Affairs. His delay is unreasonable and prejudicial to creditors.

         4.     The Trustee is unable to perform his duties as a Trustee in absence of an opportunity

to examine the Debtor at a meeting of creditors.

         WHEREFORE, the Trustee prays that this Chapter 7 case be dismissed and for such other

relief as this Court deems just.

                                       Norman B. Newman, not individually, but solely as
                                       Chapter 7Trustee for Kalid Jama

                                       /s/ Norman B. Newman

Norman B. Newman ARDC #2045427
Sugar Felsenthal Grais & Helsinger, LLP
30 N. LaSalle Street, Suite 3000
Chicago, IL 60602
312-704-9400 (office); nnewman@sfgh.com
